199 F.2d 760
Louis LEVINSON and Mitchell A. Hall, Appellants,v.William DEUPREE, Jr., Ancillary Administrator of the Estate of Katherine Wing, Deceased, Appellee.
No. 11600.
United States Court of Appeals Sixth Circuit.
October 20, 1952.
Writ of Certiorari Granted December 15, 1952.

See 73 S.Ct. 284.
Appeal from the United States District Court for the Eastern District of Kentucky; Mac Swinford, Judge.
Chas. E. Lester, Jr., Newport, Ky., and Blakely, Moore & Blakely, Covington, Ky., for appellants.
Nichols, Wood, Marx & Ginter, Cincinnati, Ohio, Garey & Garey, New York City, and William J. Deupree and William J. Deupree, Jr., Covington, Ky., for appellee.
Before HICKS, ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, brief of appellants and motion of appellee for a summary affirmance of the judgment appealed from and arguments of counsel.


2
Upon consideration of all of which the Court is of the opinion that there is no reversible error upon the record.


3
It is, therefore, ordered and adjudged that the judgment of the District Court entered February 1, 1952, and herein appealed from, be and is in all things affirmed upon the grounds and for the reasons set forth in the opinion of the District Judge filed January 15, 1952, and the findings of fact and conclusions of law filed February 1, 1952, and upon the authority of Deupree v. Levinson et al., 6 Cir., 186 F.2d 297.